DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Spears on 5/19/21.
The application has been amended as follows: 
Claim 77, line 9, “a balloon attached to the distal portion of the elongate body,” was replaced by - - a balloon directly attached to the distal portion of the elongate body, - - 
Claim 78, line 9, “a balloon attached to the distal portion of the elongate body,” was replaced by - - a balloon directly attached to the distal portion of the elongate body, - -
Claims 57-74, 77, 78 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 3/5/21.  The amendment and remark, page 7, filed therein ha overcome the rejection of independent claim 57 under 35 U.S.C 102(b) by Flaherty et al.  Therefore, the rejections of the claims have been withdrawn.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 57 has not been rejected using prior art because the prior art fails to disclose or suggest in combination of other limitations recited in the claim including a , wherein the balloon is in fluid communication with the inflation lumen of the elongate body, wherein the balloon is configured to transition between a deflated configuration and an inflated configuration, wherein the balloon comprises an asymmetrical profile relative to a plane extending along a length of the distal portion of the elongate body that is directly attached to the balloon.

Claim 77 has not been rejected using prior art because the prior art fails to disclose or suggest in combination of other limitations recited in the claim including wherein a distal portion of an elongate body terminates into a distal end dimension to be interested within a nasal cavity; and a balloon directly attached to the distal portion of the elongate body, wherein the balloon is in fluid communication with the inflation lumen of the elongate body, wherein the balloon is configured to transition between a deflated configuration and an inflated configuration, wherein the balloon comprises an asymmetrical profile relative to a plane extending along a length of the distal portion of the elongate body, wherein the balloon comprises a first region, a second region, and a third region, wherein each region comprises a different thickness.
Claim 78 has not been rejected using prior art because the prior art fails to disclose or suggest in combination of other limitations recited in the claim including wherein a distal portion of an elongate body terminates into a distal end dimension to be interested within a nasal cavity; and a balloon directly attached to the distal portion of the elongate body, wherein the balloon is in fluid communication with the inflation lumen 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/VI X NGUYEN/Primary Examiner, Art Unit 3771